DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jun. 9, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 9, 2022, has been entered.
Claim Status
The status of the claims are as follows:
Claims 1, 2, and 4–21 remain pending, and are examined with Claims 1, 7, and 12 in independent form.
Claims 1 and 7 are presently amended.
Claim 3 was previously cancelled.
No Claims are added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Mar. 19, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.  
	Applicant's Amendment to the specification, ¶ [0034], is acknowledged and entered.
Response to Arguments
Drawings

In the Final Office Action mailed Dec. 13, 2021, Figs. 1–6 were objected to because portions are illegible and Fig 3. Failed to show every feature of the invention. Applicant requests reconsideration of the drawing objections in view of a clarification to Applicant’s Specification, ¶ [0034]. Applicant’s argument is not persuasive. Illegibility of drawings and failure to identify features in Fig. 3 cannot be resolved by changes to the specification. This is the third consecutive office action containing the same drawing objections. However, in each instance, Applicant offers no reasonable explanation for why the drawings are not amended to address the noted non-compliance. The drawing objection is maintained. 
35 U.S.C. § 101 Argument

Applicant argues “there are clear errors in the rejection because the claims are not directed toward an abstract idea (Step 2A of the § 101 analysis) and that the Office Action does not set forth a prima facie case of patent-ineligibility” citing Enfish. Applicant’s Reply at *9. Applicant's argument is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims or the nexus with Enfish, supports Applicant’s assertion. 
On the merits, Enfish Is inapposite. Unlike Enfish, Applicant’s Specification does not disparage the prior art which was a determining factor in the Federal Circuit’s decision in Enfish. As the applied in Enfish, a specification’s disparagement of the prior art is relevant to determine whether the claims recite an improvement of an existing technology or an abstract idea. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). Here, the claims are plainly of the second category, an abstract idea. The computer is used as a tool. MPEP § 2106.05(f).
In Enfish, the Federal Circuit determined the claims recited an improvement in technology and eligible under § 101 by looking to whether the specification disparaged the prior art. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The Enfish Court concluded it did. Id. The specification in Enfish taught that the self-referential table functioned differently than conventional database structures by disparaging traditional databases such as “those that follow the relational model and those that follow the object oriented model.” Id. Enfish also explained that current databases required “a programmer to predefine a structure and subsequent data entry must conform to that structure.” Id. (cleaned up). However, the database of Enfish “[did] not require a programmer to preconfigure a structure to which a user must adapt data entry.” Id. Further, the Federal Circuit’s conclusion that the claims were directed to an improvement of an existing technology was bolstered (not solely determined) by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Id. The Federal Circuit reasoned “[t]he specification's disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman's art.” Id. at 1339. Here, Applicant’s Specification does not disparage any prior art technology but rather, at best, disparages the application of prior art discounts for pharmaceutical drugs. E.g., Spec., ¶ [0005] (“The conventional systems and methods involved in the domestic pharmaceutical supply chain for effectuating discounts focus on one or a select handful of preferred pharmaceutical discount programs and do not take into account the entire discount program universe, including the coordination of discounts stemming from or mandated by numerous programs”).
In general, the amendments which repetitively added a computer to perform each of the steps of the claimed invention is not enough to confer eligibility. The claimed computer is merely used as a tool and under BRI, nothing precludes a person manually practically performing any of the claimed functions as explained infra. Because a human can also practically perform the claimed functions, using a computer to perform the same functions amount to no more than claiming “apply it” (or an equivalent) with a computer. MPEP § 2106.05(f); Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208 (2014) (“Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result. Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.”)
35 U.S.C. §§ 102/103 Argument

In Applicant’s first point, Applicant argues the prior art “Wiley II fails to disclose the limitations that the Examiner has alleged to exist” but Applicant does not identify the claimed language not allegedly disclosed by Wiley II. Applicant’s Reply at *11. Next, Applicant explains the difference in prior art Wiley II and the claimed invention is in their intended use. Id. Applicant explains this difference as “Wiley II discloses a method that enabled the named inventor and his customers to maximize company profit” and did not “lower[ ] the costs of prescription drugs.” Id. at *12. By contrast, the claimed invention “could have been used by the manufacturer” for the intended use “to evaluate requests for prices that came from the methods disclosed by Wiley II and to flag those transactions that were not in compliance with contract terms/prohibition against duplicate discounts.” Id. Last, Applicant for a second time disparages prior art Wiley II and the inventor because they committed alleged crimes. Id. It is not clear how alleged crimes committed by the prior art inventor is relevant to a determination of novelty or obviousness under 35 USC §§102/103 and Applicant provides none. Applicant's arguments are conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
In Applicant’s second point, Applicant argues that there is no teaching, suggestion, or motivation to combine prior art references Lee and Wiley II because the Examiner “provide[d] no suggestion or motivation for combining the invention of one with the other.” Applicant’s Reply *12. Applicant’s argument is not persuasive. Examiner provided a reason to combine each and every reference. See Final Act. *33 (KSR Rationale for combining Lee and Wiley II). This argument challenges the mere existence of a reason to combine, not its sufficiency. As a motivation to combine was provided, Applicant’s second point is not persuasive.
In Applicant’s third point, Applicant argues the sufficiency of the rationale to combine prior art Lee and Wiley II. Specifically, Wiley cannot be combined with Lee because it “would seem to be an impractical if not an impossible combination, thereby frustrating the intended purpose of either invention.” Applicant’s Reply at *13. This is because both Lee and Wiley II are unrelated. Id. “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” Id. Applicant states that Wiley II has “nothing to do with improving the conventional chargeback process and/or resolving the deficiencies of Lee identified by the OIG.” Examiner respectfully disagrees. Lee discloses “an object of the present invention is a mechanism to remove the wholesaler cost from the pharmaceutical supply chain so that the CE can realize a cost savings. Another aspect is an employee prescription benefit dispensing system and method that provides greater savings to the non-profit entity.” Lee at ¶ [0011]. Thus, Lee describes ways for the prescription consumer (CE, or non-profit entity) to save money on pharmaceuticals. Examiner stated the motivation to combine Lee and Wily II was to “reduce the financial burden of the prescription consumer, whether it is an individual or a business entity” (i.e., save money on prescription drugs) by checking “financial assistance provided by pharmaceutical manufacturers, suppliers, cash discount programs, and insurers,” citing Wiley, II at ¶ [0003]. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have combined Lee and Wiley II to save money and maximize the financial assistance provided by pharmaceutical manufacturers, suppliers, cash discount programs, and insurers,” as explained. Final Act. at *33. It is hard to understand how saving consumer’s money in their prescription drug purchases as explained by Wiley II would render Lee inoperative. Applicant provides no reasonable explanation. Applicant’s third point is not persuasive.
In Applicant’s fourth point, Applicant argues that the pending claims solve a “long-felt need in the pharmaceutical and healthcare space” and “an obviousness rejection cannot stand when Applicant has satisfied a long-felt need in the industry and has overcome the failures of others through his claimed invention,” citing MPEP 716.04. Applicant’s Reply at *13–4. Applicant’s argument is not persuasive. Long felt need is a secondary considerations when a 37 CFR § 1.132 affidavit or declaration is submitted. No affidavit or declaration was filed thus, Applicant’s argument showing there was a long felt need is based on evidence not part of the examination record. "Attorney argument is not evidence." MPEP § 2145(I).
Regarding Claims 1, 2, 7–9, Applicant argues prior art Lee does not disclose “methods that prevent a 340B Duplicate Discount” and “does not disclose the management of rebates/prices that the manufacture provides to the Medicaid agency.” Applicant’s Reply at *10. Applicant’s argument is unpersuasive. The claims do not recite the particular “340B Duplicate Discount” but rather a “chargeback amount.” Likewise, the claims do not recite a “Medicaid agency” but rather a “discount payor,” “discount recipient,” and “discount manager”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Narrowing the claims to include to recite these features is recommended.
Applicant’s remaining arguments with respect to Claims 1 2, 7–9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Figs. 1–6 regarding Applicant’s originally filed drawings are objected to because portions are illegible. E.g., 37 CFR 1.84(l), (o), (p)(1), (p(3). For example, in Fig. 1, Applicant distinguishes four lines to explain certain communication paths for each of the identified labels: “Product, Payment, Agreement, and Data.” However, some lines are illegible (e.g., lines 8 and 9) and some lines are not shown (e.g., Agreement line). Regarding the label lines “not shown,” Examiner is uncertain if this is intentional (not showing lines indicated by the legend). Regardless, the drawings are objected to for illegibility. Similarly in Fig, 2, for example, each of the four lines used to explain certain communication paths for each of the identified labels: “Product, Payment, Agreement, and Data” is not shown. Lines for “Agreement and Data” are missing. In Figs. 3 & 6, text within labeled bubbles and lines showing communication paths are illegible. In Fig. 4, a line for “Product” is not shown or is illegible. In Fig. 5, lines for “Product, Payment, or Data” are not shown or are illegible. Not all locations identified. Applicant is requested to review Figs. 1–6 of the originally filed application for legibility and the identification of all labeled paths pursuant to the label provided and address appropriately.
Fig. 3 is objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “Medicaid program 150” must be shown or the feature(s) canceled from the claim(s). Spec. ¶ [0034] (describing the “Medicaid program 150” is relation to Fig. 3). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 2, and 4–21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1, 2, and 4–21 are directed to a statutory category. Claims 1 and  2 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 4–6 and 12–21 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 7–11 recite “a method” and are therefore, directed to the statutory category of “a process.” 
Representative Claim

Claim 12 is representative [“Rep. Claim 12”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating generic computer components, and letters for clarity in describing the limitations:

12. A method for reconciling the payment of pharmaceutical discounts between a discount payer and a discount recipient, the discount payer and the discount recipient each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient also being interconnected by a discount manager, said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of:

[A] said discount recipient procuring a pharmaceutical product; 

[B] said discount recipient facilitating a pharmaceutical prescription for a patient, said patient being enrolled in a pharmaceutical plan administrated by a pharmaceutical benefits manager or public or private health insurer;

[C] said discount recipient initiating a pharmaceutical discount request in said processor of said computing system of said discount recipient and communicating via the internet connection to said processor of said computing system of said discount manager; 

[D] said discount manager validating in said processor of said computing system of said discount manager said discount request, said validating configured to determine if duplicative discounting exists, and said discount manager in said processor of said computing system of said discount manager confirming the existence of a first and second discount; 

[E] said discount manager in said processor of said computing system of said discount manager notifying via the internet connection said processor of said computing system of said discount payer of the existence of said first and second discount, said discount payer in said processor of said computing system of said discount payer [and] providing via the internet connection an instruction to said processor of said computing system of said discount manager to reprice said pharmaceutical product at said first discount only; 

[F] said discount manager in said processor of said computing system of said discount manager notifying via the internet connection said processor of said computing system of said discount recipient of said repriced pharmaceutical product; 

[G] said discount manager in said processor of said computing system of said discount manager receiving payment via the internet connection from said processor of said computing system of said discount payer of the net difference between said first and second discount, [and] said discount manager in said processor of said computing system of said discount manager sending said payment via the internet connection from said processor of said computing system of said discount payer to said processor of said computing system of said discount recipient.

Claims are directed to an abstract idea exception.

Step 2A, Prong One: Rep. Claim 12 recites “reconciling the payment of pharmaceutical discounts between a discount payer and a discount recipient” in the preamble, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). “Reconciling the payment of pharmaceutical discounts” occurs only when sales activities occur. Limitations A–G perform steps necessary to “reconcil[e] the payment of pharmaceutical discounts” and thus, Limitations A–G recite the same abstract idea exception of organizing human activity. Id. 
Alternatively, Limitations A–G also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person making a purchase in a store (Limitation A); requesting the store clerk for available discounts/coupons (Limitations B & C), forming a simple judgment about the existence of a discount, whether it is duplicitous, and acknowledging certain discounts/coupons are available (Limitation D); communicating by telephone or in person about the existence of fist and second discounts and adjusting the purchase process accordingly (Limitation E); notifying verbally the purchaser of the lower purchase price after discount (Limitation F); and receiving payment with physical currency for the purchase price after discount (Limitation G). In further support that Limitations A–G may be performed in the human mind or with pen and paper, facilitating, initiating, validating, determining, confirming, notifying, and receiving limitations for a discount is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
While not explicitly identical, Independent Claim 1 recites in the preamble “effectuating delivery of pharmaceutical product [with discount] between a discount payer and a discount recipient” and Independent Claim 7 recites in the preamble, “effectuating payment of pharmaceutical discounts between a discount payer and a discount recipient”—both claims also reciting the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception for the same reasoning as Rep. Claim 12. MPEP § 2106.04(a)(2)(II)(B). Further like Rep. Claim 12, Independent Claims 1 & 7 also recite the abstract idea exception of mental processes in the same way as in Rep. Claim 12. MPEP § 2106.04(a)(2)(III) but for the recitation of the generic computer components. The recitation of a generic computer in Independent Claims 1 & 7 is so generic as to encompass any computing system, such that anyone who performed this method in practice would fall within the scope of these claims.
The method steps of Independent Claims 1 & 7 are necessary for “effectuating delivery of pharmaceutical product [by discount] between a discount payer and a discount recipient” (Claim 1) and “effectuating payment of pharmaceutical discounts between a discount payer and a discount recipient” (Claim 7) and thus, the method steps of Claims 1 & 7 recite the same abstract idea exception of organizing human activity and mental processes for the same reasoning as Rep Claim 12. 
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are limited to the generic computer components and are: three separate computing systems each having a processor, a memory, and an internet connection and the three computing systems being interconnected [interpreted by Examiner as a “network”].
Regarding the three separate computing systems each having a processor, a memory, and an internet connection and interconnected, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic computing systems each having a processor, a memory, and an internet connection and interconnected. E.g., Spec. ¶ [0044] (implemented with “general-purpose computing environment”). Limitations A–G describe the computing systems performing the steps of the claimed invention, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f); Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 2358 (2014) (“the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention").
“[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP § 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted). As explained supra, the pending claims can be performed without the aid of a computer. Accordingly, the pending claims cannot improve computer technology.
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 12 is directed to an abstract idea. Rep. Claim 12 is not substantially different than Independent Claims 1 and 7 and includes all the limitations of Rep. Claim 12. Therefore, Independent Claims 1 and 7 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 12 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0059] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
All dependent claims recite “wherein” clauses that further limit the abstract idea. An inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Conclusion

Claims 1, 2, and 4–21 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 12 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 7–9, and 12–20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wiley II (U.S. Pat. No. 2019/0385722) [“Wiley II”]

Regarding Claim 1, Lee discloses
A method for effectuating delivery of pharmaceutical product between a discount payer [manufacturer] and a discount recipient [covered entity (CE) pharmacy], 
(See at least ¶ [0007], where a “covered entity [pharmacy] … purchases pharmaceuticals from a wholesaler who in turn obtains … the pharmaceuticals from the manufacturer.” Covered entities are provided with deep discounts on drugs as compared to retail prices. ¶ [0008].)

the discount payer [manufacturer] and the discount recipient [CE pharmacy] each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient being further interconnected by a discount manager [administrative entity], said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of: 
(See at least Fig. 1, displaying communication between the “CE pharmacy,” “AE” (administrative entity), and “manufacturer”. The CE pharmacy 14, AE 16, and Manufacturer all have a computer and communicate using the internet. ¶¶ [0036] (pharmacy transmits prescription over internet to AE for processing), [0043] (AE transmits “computer-generated utilization report” to manufacturer. A computer has a “processor 68,” memory, and communication link 70”. Fig. 5 and associate text ¶ [0037].)
said discount recipient  [CE pharmacy] procuring said pharmaceutical product at an undiscounted list price; 
(See at least ¶ [0008], where “[s]ome CEs [pharmacies] … are provided with deep discounts on pharmaceuticals as compared to retail prices.” Thus, some CEs purchase at retail price, which is undiscounted.)

said discount recipient [CE pharmacy] facilitating the provision of said pharmaceutical product to a patient [employee], said patient having a prescription drug plan administered by a discount stakeholder [AE]; and 
(See at least ¶ [0009], where the CE pharmacy provides prescription drug benefits to eligible employees. Eligible employees are those with insurance or part of a benefit plan. ¶ [0041].)

said discount recipient [CE pharmacy] initiating a chargeback request in said processor of said computing system of said discount recipient and transmitting via the internet connection to said processor of said computing system of said discount payer [manufacturer], said discount payer [manufacturer] in said processor of said computing system sending a notification via the internet connection to said processor of said computing system of said discount manager [administrative entity (“AE”)];
(See at least ¶ [0043] where the CE pharmacy 14 through the AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for chargeback credit.” Communications occur through the internet. Fig. 5.)
Lee does not disclose but Wiley II ‘722 discloses 

wherein the discount manager [rebate administrator 104] in said processor of said computing system of said discount manager determines the chargeback amount [rebate] as being the difference between the undiscounted list price and the total amount collected by said discount recipient [CE pharmacy] from said discount stakeholder, less any payment made by said patient to said discount recipient, said discount manager [rebate administrator 104] in said processor of said computing system of said discount manager sending a notification [returns the approved claim response] via the internet connection to said processor of said computing system of said discount payer, said notification indicating the chargeback amount [rebate].  
(See at least ¶ [0068], “the Rebate Administrator 104 populates an approved claim response including, among other items, the dollar amount that will be paid to the submitting pharmacy [rebate] and the remaining amount that is the responsibility of the prescription consumer and returns the approved claim response to the Network Switch Computer 102 for return to the submitting Pharmacy Computer 101.” ¶ [0101] (“This data file will be utilized by the pharmacy or an entity acting on behalf of the pharmacy to reconcile payments as they arrive to the individual claims that occurred as a result of the original claim request.), ¶ [0157] (the benefit is $0.00 and the consumer's copay remains unchanged.) Rebate as recited here, satisfies the equation Rebate = undiscounted list price less amount collected by pharmacy. Alternatively, Lee, ¶ [0056].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the discount manager determining the chargeback amount in the manner claimed and sending a notification indicating the chargeback amount, as explained in Wiley II ‘722, to the known invention of Lee, with the motivation to “reduce the financial burden of the prescription consumer, whether it is an individual or a business entity” from “many different forms of financial assistance provided by pharmaceutical manufacturers, suppliers, cash discount programs, and insurers,” Wiley, II ‘722 ¶ [0003], and “to reconcile payments as they arrive to the individual claims that occurred as a result of the original claim request.” Wiley II ‘722, ¶ [0101].

Regarding Claim 2, Lee and Wiley II ‘722 disclose
The method of claim 1 and the discount stakeholder as explained above.
Lee further discloses
wherein the discount stakeholder is the discount recipient and initiates said chargeback request by submitting a request for chargeback to said discount manager.  
(See at least ¶ [0043] where the CE pharmacy 14 through the AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for chargeback credit.” Fig. 3, ¶ [0049]. The administrative entity (AE) is hired by the CE 12 and the CE pharmacy may be owned by the CE. ¶ [0012]. Thus, under the rule of agency, whether the AE, CE, or CE pharmacy “initiates said chargeback,” each party acts on behalf of the other.)
 	
Regarding Claim 7, Lee discloses
A method for effectuating payment of pharmaceutical discounts between a discount payer [manufacturer] and a discount recipient, [pharmacy] 
(See at least ¶ [0014] where “the method [ ] includes receiving the chargeback credit from manufacturer and payment from covered entity, and issuing payment to the contracted pharmacy.” “Some CEs, such as non-profit facilities, are provided with deep discounts on pharmaceuticals as compared to retail prices. These discounts are generally provided directly by the manufacturer.” ¶ [0008].

the discount payer and the discount recipient each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient also being interconnected by a discount manager, said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of: 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least Figs. 1 & 5, ¶¶ [0036], [0043], [0037].)

said discount recipient [pharmacy] facilitating a prescription for a patient [employee]; 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least ¶¶ [0009], [0041].)

said discount recipient [CE Pharmacy 14] passing in said processor of said computing system of said discount recipient via the internet connection a discount request to said processor of said computing system of the discount manager [AE 16], said discount request seeking a discount payment from a discount payer [manufacturer]; 
(See at least ¶ [0043] where the CE pharmacy 14 by contract through the AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for chargeback credit.” ¶ [0049].)

said discount manager [AE 16] validating in said processor of said computing system of said discount manager said discount request from said discount recipient, said validation by said processor configured to determine if duplicative discounting exists, said discount manager [AE 16] sending via the internet from said processor of said computing system of said discount manager to said processor of said computing system of said discount payer [manufacturer] a recommendation that said discount payment be made by said discount payer to said discount recipient; 
(See at least ¶ [0040], where AE 16 adjudicates the claim back to the CE pharmacy. ¶ [0041]. The AE adjudicates the claim by performing “online duplicate services detection.” ¶ [0042]. Duplicative claims are rejected in the adjudication process. ¶ [0040]. Based on that claims adjudicated favorably (no duplicate), the AE seeks a chargeback from the manufacturer on behalf of the CE pharmacy, which is a recommendation. ¶ [0043]. The chargeback is the discount request. “Duplicative discounting” would occur if there are two identical claims.)

said discount payer approving in said processor of said computing system of said discount payer said discount request, said approval communicated via the internet connection from said processor of said computing system of said discount payer to said processor of said computing system of said discount recipient, and remitting discount payment to said discount recipient; and 
(The manufacturer makes the chargeback credit to the CE pharmacy directly. Fig. 2, line 6, and associated text ¶ [0049]; ¶ [0045]. The AE facilitates this process by sending the manufacturer the utilization report, to which chargeback credit is made to the CE pharmacy. ¶ [0043]. Making the chargeback credit is both “approving” and “remitting.” “In step 42, the AE 16 bills the manufacturer 18 for the chargeback credit, or the difference between the CE pharmacy's acquisition cost (e.g., $85-which is the CE pharmacy's $100 WAC less the $15 co-payment from patient) and the discounted price to the CE ( e.g., $60)), resulting in a billing to the manufacturer (e.g., $25 chargeback credit). Step 42 may be performed at the same time as step 38 when the UR is sent to the manufacturer 18.” ¶ [0056].)

	Lee does not disclose but Wiley II ‘722 discloses

said discount manager [rebate administrator 104] facilitating payment from said discount payer to said discount recipient, said facilitation of payment transacting within said processor of said computing system of said discount manager and communicated via the internet connection to said processor of said computing system of said discount payer and to said processor of said computing system of said discount recipient.  
(See at least ¶ [0068], “the Rebate Administrator 104 populates an approved claim response including, among other items, the dollar amount that will be paid to the submitting pharmacy and the remaining amount that is the responsibility of the prescription consumer and returns the approved claim response to the Network Switch Computer 102 for return to the submitting Pharmacy Computer 101.” ¶ [0101] (“This data file will be utilized by the pharmacy or an entity acting on behalf of the pharmacy to reconcile payments as they arrive to the individual claims that occurred as a result of the original claim request.), ¶ [0157] (the benefit is $0.00 and the consumer's copay remains unchanged.) The Rebate Administrator transacts with discount payor (benefits aggregator 103) and the discount recipient (pharmacy computer 101). Fig 4A.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the discount manager facilitating the payment by transacting with a discount payor and discount recipient, as explained in Wiley II ‘722, to the known invention of Lee, with the motivation to “reduce the financial burden of the prescription consumer, whether it is an individual or a business entity” from “many different forms of financial assistance provided by pharmaceutical manufacturers, suppliers, cash discount programs, and insurers,” Wiley, II ‘722 ¶ [0003], and “to reconcile payments as they arrive to the individual claims that occurred as a result of the original claim request.” Wiley II ‘722, ¶ [0101].
Regarding Claim 8, Lee and Wiley II ‘722 disclose
[t]he method of claim 7 and said discount recipient as explained above.
Lee further discloses
wherein said discount recipient initiates said discount request by transmitting said request via [software].  
(See at least ¶ [0036], where the pharmacy uses a computer system and software to transmit the prescription claim over the internet to the AE. Based on that claim adjudicated favorably, the AE seeks a chargeback from the manufacturer on behalf of the CE pharmacy. ¶ [0043]. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by Alternatively, Wiley II ‘722, Fig. 14, ¶ [0066])

Regarding Claim 9, Lee and Wiley II ‘722 disclose
[t]he method of claim 7 and said discount recipient as explained above.
Lee further discloses
wherein said discount recipient requests a plurality of discount requests relating to more than one prescription having been filled.  
(Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). Here, as explained in the rejection of Independent Claims, the cited art Lee discloses the AE under contract with the CE pharmacy (discount recipient) making a discount request (chargeback) related to prescriptions being filed to the drug manufacturer (discount payor) and said discount being paid. Duplication of this requests does not result in any new or unexpected result so no patentable significance is claimed. Id. However, should a reviewing court disagree, Lee discloses said limitation. See at least ¶ [0038], describing “incoming claims, ” ¶ [0042] where the adjudicated claims are transferred in batch, and ¶ [0044], where payment for claims (plural) is made.)

Regarding Claim 12, Lee discloses
A method for reconciling the payment of pharmaceutical discounts between a discount payer [manufacturer] and a discount recipient [pharmacy], 
(See at least ¶ [0038] where AE 16 determines whether there are error in any claims and adjudicates the claim. ¶ [0040] (claim adjudication). For claims adjudicated favorably, the AE seeks a chargeback from the manufacturer on behalf of the CE pharmacy. ¶ [0043].)

the discount payer and the discount recipient each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient also being interconnected by a discount manager, said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of: 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least Figs. 1 & 5, ¶¶ [0036], [0043], [0037].)

said discount recipient [CE pharmacy] procuring a pharmaceutical product; 
(See at least ¶ [0007], where “[t]he CE [pharmacy] purchases pharmaceuticals from a wholesaler who in tum obtains, or has obtained, the pharmaceuticals from a manufacturer.” CE owns CE pharmacy. ¶ [0012]. )

said discount recipient facilitating a pharmaceutical prescription for a patient, said patient being enrolled in a pharmaceutical plan administrated by a pharmaceutical benefits manager or public or private health insurer; 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least ¶¶ [0009], [0041].)

said discount recipient initiating a pharmaceutical discount request [chargeback] in said processor of said computing system of said discount recipient and communicating via the internet connection to said processor of said computing system of said discount manager; 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least ¶ [0043]. The administrative entity (AE) is hired by the CE 12 and the CE pharmacy may be owned by the CE. ¶ [0012]. Thus, under the rule of agency, the CE pharmacy “initiat[es] a pharmaceutical discount request” to the AE by processing claims. The computer equipment was rejected supra.)

said discount manager validating in said processor of said computing system of said discount manager said discount request, said validating configured to determine if duplicative discounting exists, and 
(See at least ¶ [0042], where the AE adjudicates the claim by performing “online duplicate services detection.” “Duplicative discounting” would occur if there are two identical claims.) 

said discount manager [AE] in said processor of said computing system of said discount manager confirming the existence of a first […] discount; said discount manager in said processor of said computing system of said discount manager notifying via the internet connection said processor of said computing system of said discount payer [manufacturer] of the existence of said first […] discount,
(See at least ¶ [0043], where AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for chargeback credit.” “The manufacturer 18 issues a credit to AE 16 (chargeback credit) for the difference between the WAC (wholesaler's acquisition cost) and the contract price (arrow 6).” ¶ [0045]. The existence of a first discount is confirmed based it was submitted and paid by manufacturer. A request and payment are notifications.)

said discount payer [manufacturer] in said processor of said computing system of said discount payer providing via the internet connection an instruction to said processor of said computing system of said discount manager to reprice said pharmaceutical product at said first discount only; 
(See at least ¶ [0045], where “The manufacturer 18 issues a credit to AE 16 (chargeback credit) for the difference between the WAC (wholesaler's acquisition cost) and the contract price (arrow 6).” Issuing a credit is repricing.)
said discount manager in said processor of said computing system of said discount manager notifying via the internet connection said processor of said computing system of said discount recipient of said repriced pharmaceutical product; 
(See at least ¶ [0046] where the “AE 16 pays the CE Pharmacy 14 the WAC price that it paid for the medication. Payment is notification.  The WAC price is discounted by the chargeback credit. ¶ [0045].)

said discount manager in said processor of said computing system of said discount manager receiving payment via the internet connection from said processor of said computing system of said discount payer of the net difference […] , said discount manager in said processor of said computing system of said discount manager sending said payment via the internet connection from said processor of said computing system of said discount payer to said processor of said computing system of said discount recipient.  
(See at least ¶ [0045], where the manufacture issues a chargeback credit to the AE “for the difference between the WAC (wholesaler's acquisition cost) and the contract price (arrow 6).” The savings difference is passed along to the CE pharmacy, which is “sending.” ¶ [0046].)

Lee does not disclose two discounts. Lee discloses receiving payment of the net difference between WAC and the contract price, which is the chargeback credit (a single discount). Lee, ¶ [0045]. Lee does not disclose receiving payment of the net difference between a fist and second discount. Thus, Lee does not disclose but Wiley II ‘722 discloses
said discount manager [benefits aggregator 103] confirming the existence of a first and second discount; said discount manager notifying said discount payer of the existence of said first and second discount,
(See at least ¶ [0172], where benefits aggregator 103 applies pharmaceutical discounts (plural) to the consumer. ¶ [0171] (same). Applying discounts (plural) is confirming the existence. The benefits aggregator 103 communicates with the manufacturer coupon administrator 106, who approves the discounts, which is notifying. ¶ [0076]; Fig. 4A.)

said discount manager [PBM] receiving payment from said discount payer [insurer] of the net difference between said first and second discount
(See at least ¶ [0007], disclosing spread pricing, where the PBM keeps some of the manufacturers discounts (first discount) and what is billed to the insurer (second discount). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have determined two discounts, as explained in Wiley II ‘722, to the known invention of Lee, with the motivation to “reduce the financial burden of the prescription consumer, whether it is an individual or a business entity” from “many different forms of financial assistance provided by pharmaceutical manufacturers, suppliers, cash discount programs, and insurers.” Wiley, II ‘722 at ¶ [0003]. 


Regarding Claim 13, Lee and Wiley II ‘722 disclose
[t]he method of claim 12 as explained above.
Lee further discloses
wherein the discount manager determines said second discount to be duplicative and reverses said second discount.
(See at least ¶ [0042], where the AE 16 adjudicates client eligibility by checking “rebate closures” and “on-line duplicate serves detection.” Duplicative claims are rejected in the adjudication process. ¶ [0040].)

Regarding Claim 14, Lee and Wiley II ‘722 disclose
[t]he method of claim 13 as discussed above.
Lee further discloses
wherein the discount manager reprices said pharmaceutical product to be in compliance with said first discount.
(See at least ¶ [0044], where the AE sends the utilization report for payment of the discount to the manufacturer. The manufacturer issues a chargeback credit to the AE. ¶ [0045]. The chargeback credit reprices the pharmaceutical product per the chargeback credit. ¶ [0056].)

Regarding Claim 15, Lee and Wiley II ‘722 disclose
[t]he method of claim 14 as discussed above.
Lee further discloses
wherein the discount payer pays said discount recipient the net difference between said first [$85] and second discount [$60].
(See at least ¶ [0056], where a manufacturer pays the AE the “difference between the CE pharmacy's acquisition cost ( e.g., $85-which is the CE pharmacy's $100 WAC less the $15 co-payment from patient) and the discounted price to the CE ( e.g., $60)), resulting in a billing to the manufacturer (e.g., $25 chargeback credit).”)

Regarding Claim 16, Lee and Wiley II ‘722 disclose
[t]he method of claim 14 as discussed above.
Lee further discloses
wherein the discount payer pays said discount manager the net difference between said first and second discount.
(This limitation is not substantially different than in Claim 15 and is rejected similarly because the discount manager and discount recipient may be the same entity under the doctrine of agency. The administrative entity (AE) [discount manager] is hired by the CE 12, who may also own the CE pharmacy [discount recipient]. ¶ [0012]. See at least ¶ [0056].)

Regarding Claim 17, Lee and Wiley II ‘722 disclose
[t]he method of claim 12 as discussed above.
Lee further discloses
wherein the first discount is a Rule 340B discounted price [$60] and said second discount is a discounted price in compliance with said pharmaceutical benefits manager [$85, discounted from $100 from co-pay].
(See at least ¶ [0056], where a manufacturer pays the AE the “difference between the CE pharmacy's acquisition cost ( e.g., $85-which is the CE pharmacy's $100 WAC less the $15 co-payment from patient) and the discounted price to the CE ( e.g., $60)), resulting in a billing to the manufacturer (e.g., $25 chargeback credit).” A covered entity is a participant in the 340B Drug Pricing Program.)

Regarding Claim 18, Lee and Wiley II ‘722 disclose
[t]he method of claim 17 as discussed above.
Lee further discloses
wherein the discount manager reverses said second discount applied by said pharmaceutical benefits manager.
(See at least ¶ [0042], where the AE 16 adjudicates client eligibility by checking “rebate closures” and “on-line duplicate serves detection.” Duplicative claims are rejected in the adjudication process. ¶ [0040].)

Regarding Claim 19, Lee and Wiley II ‘722 disclose
[t]he method of claim 17 as discussed above.
Lee further discloses
wherein the discount manager reprices said pharmaceutical product to be said Rule 340B discounted price.
(See at least ¶ [0044], where the AE sends the utilization report for payment of the discount to the manufacturer. The manufacturer issues a chargeback credit to the AE. ¶ [0045]. The chargeback credit reprices the pharmaceutical product per the chargeback credit to the discounted 340B price. ¶ [0056].)

Regarding Claim 20, Lee and Wiley II ‘722 disclose
[t]he method of claim 19 as discussed above.
Lee further discloses
wherein the discount payer pays said discount recipient the net difference between said second discount applied by said pharmaceutical benefits manager and said Rule 340B discounted price.
(See at least ¶ [0056], where a manufacturer pays the AE the “difference between the CE pharmacy's acquisition cost ( e.g., $85-which is the CE pharmacy's $100 WAC less the $15 co-payment from patient) and the discounted price to the CE ( e.g., $60)), resulting in a billing to the manufacturer (e.g., $25 chargeback credit).”)

Claim 4, 5, 6, 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wiley I ‘722 and further in view of Wiley II et al. (U.S. Pat. Pub. No. 2007/0276697) [“Wiley II ‘697”]

Regarding Claim 4, Lee and Wiley II ’722 disclose
[t]he method of claim 1 and the discount manager validates the chargeback request as discussed above.
Wiley II ‘697 discloses
wherein the discount manager validates the chargeback request based on a set of rules defined by said discount payer based on federal and state laws and any contractual agreements binding said discount payer.
 wherein the discount manager validates the chargeback request based on a set of rules defined by said discount payer based on federal and state laws and any contractual agreements binding said discount payer.
(See at least Fig. 3A, step 312 (“MSRP Eligible”) and associated text ¶¶ [0040], where the manufacturer determines whether a clam is eligible for coverage under the “Market Share Retention Program” (MSRP) using its own set of rules. Fig. 3B and associated text ¶¶ [0045]–[0050] describes the rules to determine eligibility of a claim for coverage under the manufacturer’s MSRP program. The eligibility rules for the MSRP program include federal and state laws and whether a pharmacy is a member of the program (contract).)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have validated chargeback requests based on a set of federal, state, and contractual rules, as explained in Wiley II ‘697, to the known invention of Lee, with the motivation to allow pharmaceutical manufacturers to retain or shift market share for their drugs to reduce or maintain consistent costs to consumers and keep maintain business profit. Wiley II ‘697, ¶ [0002].)

Regarding Claim 5, Lee, Wiley II ‘722, and Wiley II ‘697 disclose
[t]he method of claim 4 as discussed above.
Wiley II ‘697 discloses
wherein the discount payer resolves the chargeback request and notifies said discount manager of the decision, the discount manager notifying the discount recipient and/or the discount stakeholder of said decision.  
(See at least ¶ [0041], where the claim is determined eligible for coverage by the pharmaceutical manufacturer and processing continues at Fig. 3A, step 316. At step 316, the pharmacy is notified of the availability of a free drug to the pharmacy and customer. ¶ [0042].) 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 5.

Regarding Claim 6, Lee, Wiley II ‘722, and Wiley II ‘697 disclose
[t]he method of claim 5 as discussed above.
Lee further discloses
wherein the discount payer approves said chargeback request, said discount payer sending payment directly to said discount recipient.  
(See at least ¶ [0045] where the manufacturer issues a chargeback credit to the AE.)

Regarding Claim 10, Lee and Wiley II ‘722 disclose
[t]he method of claim 9 and said discount recipient as explained above.
Wiley II ‘697 further discloses
wherein said discount manager reviews said plurality of requests and returns to said discount payer a set of requests to pay [$40], a set of requests not to pay [$0], and 
(See at least Fig. 4A and associated text ¶ [0054], where a patient’s co-pay may be reduced by a manufacturer’s voucher, coupon, payment, or other discount under manufacturer’s “e-Voucher” program rules. The e-Voucher discount amount is determined to be $40. ¶ [0052]. The e-Voucher discount amount is determined to be $0. ¶ [0071].) 

a set of requests for review by said discount payer.  
(see at least Fig. 4B and associated text ¶¶ [0079]–[0084], where the eligibility for a discount under the e-voucher program is determined.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 10.

Regarding Claim 11, Lee and Wiley II ‘722 disclose
[t]he method of claim 10 and said discount recipient as explained above.
Wiley II ‘697 further discloses
wherein said discount payer resolves said plurality of requests and initiates payment to said discount recipient of approved discounts.
(See at least Fig. 4A, step 416, where the e-Voucher discount is determined. Fig. 4A, step 422, and associated text ¶ [0059], where the e-Voucher discounts are provided to the pharmacy and reimbursement from the manufacturer are received.) 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 11.
Regarding Claim 21, Lee and Wiley II ‘722 disclose
[t]he method of claim 19 as discussed above.
Wiley II ‘697 discloses
wherein the reversed second discount is either paid directly from the pharmaceutical benefits manager to the discount payer 
(See at least Fig. 6 and associated text ¶¶ [0106] & [0107], where the reversal of a discount manufacturer transaction is paid directly to the manufacturer. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have validated chargeback requests based on a set of federal, state, and contractual rules, as explained in Wiley II ‘697, to the known invention of Lee, with the motivation to allow pharmaceutical manufacturers to retain or shift market share for their drugs to reduce or maintain consistent costs to consumers and keep maintain business profit. Wiley II ‘697, ¶ [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694